Office petitioned to intervene as a party for the purposes of terminating
                the guardianship. After holding hearings on the matter, a hearing master
                issued a report recommending that the District Attorney's Office be
                allowed to intervene and that the guardianship be terminated. Upon
                receipt of the hearing master's report, the district court afforded the
                parties the opportunity to present new information at a hearing.
                Reviewing the evidence presented, the district court affirmed the
                recommendation of the hearing master and issued an order granting the
                intervention and terminating the guardianship. 2 This appeal followed.
                              On appeal, Christina contends that the District Attorney's
                Office lacked standing to both bring the petition and to intervene.
                Christina further argues that the district court improperly considered
                findings, established by a preponderance of evidence in a previous NRS
                432B.530 removal hearing, in the guardianship termination proceeding.
                She points out that clear-and-convincing evidence must support
                terminations of guardianship. NRS 159.1905. We disagree with Christina
                and therefore affirm the district court's order.
                The petition to intervene
                              In support of her contention that the district court erred in
                granting the District Attorney's petition to intervene, Christina first
                argues that the District Attorney's Office lacked standing to bring the




                      2 The parties are familiar with the facts and we do not recount them
                further except as is necessary for our disposition.
SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                petition. Standing is a question of law that this court reviews de novo.
                Arguello v. Sunset Stations, Inc.,   127 Nev.           252 P.3d 206, 208
                (2011). In determining an issue of standing, this court examines statutory
                language to determine if the statute confers greater rights of standing
                than allowed by the Constitution.     Citizens for Cold Springs v. City of
                Reno, 125 Nev. 625, 630-31, 218 P.3d 847, 851 (2009). NRS 159.1853(1)(e)
                provides that lalny other interested person" may petition a court to have
                a guardian removed.
                             The District Attorney's duties and powers are defined in NRS
                252.110 and include any "duties as may be required of him or her by law."
                NRS 252.110(6). Pursuant to NRS 432B.510(2), the District Attorney is
                tasked with signing or countersigning petitions concerning child protection
                and representing the "interests of the public in all proceedings."
                Moreover, DFS can enlist the aid of the District Attorney to protect the
                interests of the child. NRS 432B.210; NRS 432B.350; NRS 432B.380.
                Thus, when enlisted by DFS, the District Attorney has a parallel and
                congruent interest in both protecting minor children and representing the
                public in guardianship termination proceedings. 3 Therefore, we conclude
                that the District Attorney is an "interested person" within the meaning of
                NRS 159.1853(1)(e) and, as such, possesses the requisite standing to
                petition a court to have a guardian removed.




                      3 Christina
                                cites NRS 432B.510 to assert that the District Attorney's
                Office cannot represent DFS because it must represent the interests of the
                public. However, we conclude that this dual representation is not
                necessarily mutually exclusive.
SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A


                       --,
                        .                   -;,                  _
                            Christina next argues that intervention by the District
                Attorney's Office was unwarranted under NRCP 24. NRCP 24 provides
                for intervention by right where "a statute confers an unconditional right to
                intervene or. . . when the applicant claims an interest relating to
                the . . . transaction which is the subject of the action and the applicant is
                so situated that the disposition of the action may. . . impair or impede the
                applicant's ability to protect that interest . . . ." NRCP 24(a)(2).
                            This court has interpreted NRCP 24(a)(2) and held that an
                applicant must meet four requirements: "(1) that it has sufficient interest
                in the litigation's subject matter, (2) that it could suffer an impairment of
                its ability to protect that interest if it does not intervene, (3) that its
                interest is not adequately represented by existing parties, and (4) that its
                application is timely." American Home Ins, Co. u. Dist. Court., 122 Nev.
                1229, 1238, 147 P.3d 1120, 1126 (2006);             see also NRS 12.130(1).
                "Determining whether an applicant has met these four requirements is
                within the district court's discretion."    American Home Ins., 122 Nev. at
                1238, 147 P.3d at 1126.
                             We conclude that the District Attorney's Office has a sufficient
                interest in A.M.'s guardianship, as its interest "is protected under the law
                and bears a relationship to the plaintiffs claims." Id. at 1239, 147 P.3d at
                1127. DFS's interest in A.M.'s general health and well-being becomes the
                District Attorney's interest when DFS requests assistance. NRS
                432B.210; NRS 432B.469. Moreover, the District Attorney is tasked with
                countersigning petitions concerning child protection and "represent[ing]




SUPREME COURT
        OF
     NEVADA

                                                        4
(0) 1947A
                           the interests of the public in all proceedings." NRS 432B.510. This
                           provides the District Attorney with an additional and independent interest
                           when the guardianship termination proceeding arises from protection and
                           neglect proceedings.
                                       We also conclude that the inability of the District Attorney's
                           Office to intervene in guardianship proceedings would significantly impair
                           its ability to carry out legislatively mandated duties. See American Home
                           Ins., 122 Nev. at 1240-41, 1241 n.40, 147 P.3d at 1128, 1128 n.40
                           (recognizing that the intervenor has met the impairment requirement
                           where a pending case would control the issues in which an intervenor
                           holds an interest).
                                       Furthermore, the District Attorney's interest in protecting
                           A.M. is not adequately represented by existing parties. Christina argues
                           that A.M.'s interests should have been represented by his biological
                           mother or his aunt with whom he had been placed. However, their
                           testimony could not and did not encompass all of the District Attorney
                           Office's arguments or interests. See Sagebrush Rebellion, Inc. v. Watt, 713
                           F.2d 525, 528 (9th Cir. 1983) (holding that several factors dictate whether
                           an intervenor's interest is represented by existing parties, including
                           whether the party will make the same arguments the intervenor would
                           make, the party is capable and willing to make those arguments, and the
                           party's argument would neglect an important issue that the intervenor
                           would not have neglected). Accordingly, we determine that the District
                           Attorney's Office met the minimal burden to prove that current
                           representation was inadequate.    American Home Ins., 122 Nev. at 1241,
                           147 P.3d at 1128.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                5
                "   111!
                             Finally, we conclude that the intervention was timely. The
                timeliness determination requires an examination of "the extent of
                prejudice to the rights of existing parties resulting from the delay and
                then weighing that prejudice against any prejudice resulting to the
                applicant if intervention is denied." Id. at 1244, 147 P.3d at 1130 (footnote
                and internal quotations omitted). The District Attorney moved to
                intervene concurrently with its petition to terminate the guardianship,
                providing Christina with advance notice of the intention to intervene.
                Therefore, Christina has failed to demonstrate any prejudice resulting
                from the timing of the intervention when she had ample opportunity to
                prepare for the termination hearing and was afforded the opportunity to
                provide additional testimony and evidence supporting her position. 4
                             Since the District Attorney's Office properly demonstrated
                compliance with the intervention requirements, we conclude that the
                district court did not abuse its discretion in granting the petition to
                intervene.
                NRS 159.1905's evidentiary standard
                             Christina contends that the district court improperly relied on
                evidence presented at the original removal hearing to determine that the
                guardianship should be terminated. The evidentiary standard at a
                removal hearing is governed by NRS 432B.530(5), which requires a


                      4 Christina also argues that, as she had already been granted
                guardianship of A.M., the District Attorney's petition for termination was
                untimely since it was subsequent to an entry of final judgment. However,
                in a guardianship, the court retains "jurisdiction to enforce, modify or
                terminate [the] guardianship . . . until the child reaches 18 years of age."
                NRS 432B.468(1). Thus, the establishment of a guardianship does not
                prevent the District Attorney from filing a subsequent petition for
                termination.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      6
                 MMial
                preponderance of evidence be shown supporting the removal. By contrast,
                hearings considering petitions for termination of guardianship are
                governed by NRS 159.1905(3), which mandates a showing by clear and
                convincing evidence that the termination is in the best interest of the
                child.    See NRS 159.185(1)(g); Hudson v. Jones, 122 Nev. 708, 710, 138
                P.3d 429, 430 (2006) ("In determining the custody of a minor child, 'the
                sole consideration of the court is the best interest of the child." (quoting
                NRS 125.480(1))).
                                Here, in accordance with the requirements of NRS 159.1905,
                hearings were held by a hearing master to consider the petition for
                termination of guardianship. Subsequent to the hearing master's
                recommendation, the district court held a hearing for the purpose of
                considering the recommendation. Christina argues that by adopting the
                recommendation and not deeming it clearly erroneous, the district court
                applied the wrong evidentiary standard. After the district court hearing,
                in which the court specifically requested further information from the
                parties and the clear-and-convincing evidence standard was discussed, the
                district court affirmed the master's recommendation to terminate the
                guardianship based on overwhelming evidence that terminating the
                guardianship was in A.M.'s best interests. 5




                         5 At
                          the hearing before the district court, appellant's counsel
                specifically brought to the forefront the clear-and-convincing evidence
                standard. Based on the discussion of the clear-and-convincing evidence
                standard at the hearing and the reference by incorporation of NRS
                Chapter 159 in the hearing master's report and recommendation, we
                conclude that it may be inferred that the district court's findings were
                made under the clear-and-convincing evidence standard.
SUPREME COURT
       OF
     NEVADA


(0) 1947A <
                                                       7
                     •
                                                               Es
                            The district court "is not required to rely on the master's
                findings, but if the court chooses to rely on the master's findings, it may do
                so only if the findings are supported by the evidence and not clearly
                erroneous." In re A.B., 128 Nev.       291 P.3d 122, 128 (2012). We
                review a district court's decision regarding child custody for an abuse of
                discretion. Rivero v. River°, 125 Nev. 410, 428, 216 P.3d 213, 226 (2009).
                            The district court's order acknowledged that the decision was
                based on arguments of counsel and the pleadings. The district court not
                only had before it the NRS Chapter 432B hearing determination and the
                biological mother's request that the guardianship be terminated, but it
                also had been provided information that: (1) Christina's husband sexually
                abused A.M., and she then brought A.M. to visit his abuser on a weekly
                basis, (2) Christina had a history of choosing sexually abusive partners,
                and (3) adoption or guardianship by the alternative placement family was
                a permanency goal for A.M. Further, Christina was afforded a distinct
                opportunity to challenge the evidence submitted and introduce additional
                evidence but declined to provide any supplementary information. 6 This
                evidence was sufficient for the district court to terminate the guardianship




                      6 Christina contends that Matter of Guardianship & Estate of D.R.G.,
                119 Nev. 32, 37, 62 P.3d 1127, 1130 (2003), requires that a suitability
                determination be made only on the facts as existing at the time of the
                hearing. However, in that case, this court considered the conduct of the
                father going back several years prior to the time of the hearing. Id. at 39,
                62 P.3d at 1131-32. Similarly, in this case, consideration of past conduct
                is logically necessary for a determination of current fitness.
SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                under the clear-and-convincing evidence standard. Therefore, we conclude
                that the district court did not abuse its discretion. See Rivero, 125 Nev. at
                428, 216 P.3d at 226. 7
                              Accordingly, we 8
                              ORDER the judgment of the district court AFFIRMED.


                                                                   C.J.
                                          Pickering


                                                            Hardesty


                Parraguirre


                                                             Saitta



                      7 Christina   also argues that the district court erred by failing to hold
                an evidentiary hearing. We disagree. The Legislature did not specify in
                NRS 159.1905 that an evidentiary hearing is required, which supports the
                proposition that the district court has discretion to determine when a
                hearing is necessary. See McKay v. Bd. of Cty. Comm'r, 103 Nev. 490, 492,
                746 P.2d 124, 125 (1987) (when a statute is silent "it is not the business of
                this court to fill in alleged legislative omissions based on conjecture as to
                what the legislature would or should have done"); Wheble v. Dist. Court,
                128 Nev. , 272 P.3d 134, 136 (2012) (this court will not look beyond
                a statute's plain language and will deduce legislative intent from the
                words used). Further, even if the statue did contemplate an evidentiary
                hearing, Christina did not request one nor did she present any additional
                information showing that an evidentiary hearing was warranted. Thus,
                we conclude that the district court was not required to hold a separate
                evidentiary hearing and therefore did not abuse its discretion in this
                regard.

                      8All   other arguments on appeal lack merit and will not be discussed
                further.
SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A
                cc: Hon. Charles J. Hoskin, District Judge, Family Court Division
                     Special Public Defender
                     Legal Aid Center of Southern Nevada
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                  10
(0) 1947A